AO 245D (CASD Rev. 1119) Judgment in a Criminal Case for Revocations

                                                                                                                 APR 2 'l 2019
                                     UNITED STATES DISTRICT                                  Co
                                           SOUTHERN DISTRICT OF CALIFORNIA                               CLERK U '.'.: '):~:H•<!CT COURT
                                                                                                       SOUTH~RN cW'TR1CI ·JF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN A C'ruiNiff••NAL-·CASE-Ml'll\fL' 1_E"UTY
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Conunitted On or After November 1, 1987)
                                v.
       FERNANDO SANCHEZ-HERNANDEZ (1)
                                                                         Case Number:        3:19-CR-07004-WQH

                                                                      Elana R. Fogel, FD
                                                                      Defendant's Attorney
REGISTRATION NO.                15530-308
o-
THE DEFENDANT:
IZI admitted guilt to violation ofallegation(s) No.         1 of the Order to Show Cause
                                                           ~~~~~~~~~~~~~~~~~~~~~~~~-




D was found guilty in violation ofallegation(s) No.                                                    after denial of guilty.

Accordinu;ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              1                   nvl, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      April 22 20 l 9



                                                                      IfON. WILLIAMQ.    S
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                FERNANDO SANCHEZ-HERNANDEZ(!)                                            Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-07004-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 months to run consecutive to the sentence imposed in 18-CR-5152-WQH.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
                                                              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on

at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                3:19-CR-07004-WQH
